Per Curiam.

Petitioner moves to confirm the report of the Referee sustaining charges of professional misconduct preferred against the respondent, who was admitted to practice in the Second Judicial Department on June 20, 1962. It is charged, in essence, that on July 7, ,1970, in the United States District Court for the Southern District of New York, respondent was found guilty after a jury trial, on 10 counts of an indictment, charging him with conspiracy to defraud stockholders of various corporations in the sale of unregistered securities in violation of the United States Code. It is further charge^, that the United States Circuit Court of Appeals, for the Second Circuit,, affirmed the conviction (445 F. 2d 940),' and the respondent was denied a writ of certiorari by the United States Supreme Court in June of 1971 (404 U. S. 850).
The respondent failed to file an answer to the charges, did not appear at the hearing scheduled by the Referee, and has submitted no papers in opposition to the instant application. It has been observed: “ ‘ Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination.’ (Matter of *467Schner, 5 A D 2d 599, 600.) ” (Matter of Germaise, 44 A D 2d 80, 81.)
The Referee’s findings are fully supported by the evidence and his report is confirmed. Accordingly, it is concluded that respondent is guilty of serious professional misconduct and has clearly demonstrated his unfitness to practice law. He should be disbarred.
Markewich, J. P., Litpiano, Steuer, Capozzoli and Lane, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective October 21, 1974.